Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10, 12-21 are presented for examination.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-10, 12-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammond et al., US Patent 5,638,525 (hereinafter Hammond).
	Regarding claim 1, Hammond teaches:
Apparatus for processing data, comprising: a processor to perform processing operations upon operands stored within a register file of said processor and as specified by program instructions of an instruction set, said processor comprising fetch circuitry 
Regarding claim 2, Hammond teaches:
Apparatus as claimed in claim 1, wherein said first set of active processing circuitry have at least one performance characteristic different from said second set of active processing circuitry (see e.g. col. 12 lines 16-21, col. 13 line 28 – col. 14 line 54, processing different instructions).
Regarding claim 3, Hammond teaches:
Apparatus as claimed in claim 2, wherein said at least one performance characteristic comprises one or more of: average energy consumed per instruction to process program instructions; average time taken per instruction to process program instructions; and leakage power (see e.g. col. 12 lines 16-21, col. 13 line 28 – col. 14 line 54, circuitry executing different instructions at different times will necessarily have different energy and time performance characteristics).
Regarding claim 4, Hammond teaches:

Regarding claim 8, Hammond teaches:
Apparatus as claimed in claim 1, wherein said first proper subset excludes floating point program instructions and said second proper subset includes floating point instructions (see e.g. col. 5 lines 37-42, floating point in the second set).
Regarding claim 9, Hammond teaches:
Apparatus as claimed in claim 8, wherein said second set of active processing circuitry includes floating point processing circuitry and said first set of active processing circuitry excludes said floating point processing circuitry (see e.g. fig. 4, col. 12 lines 16-21, col. 13 line 28 – col. 14 line 54, sets use different processing circuitry).
Regarding claim 10, Hammond teaches:
Apparatus as claimed in claim 9, wherein said floating point processing circuitry is in a low power state in said first mode and a high power state in said second mode (see e.g. fig. 4, col. 12 lines 16-21, col. 13 line 28 – col. 14 line 54, lower power state due to not being used in a first mode).
Regarding claim 12, Hammond teaches:
Apparatus as claimed in claim 11, wherein said second decoder circuitry is in a low power state in said first mode and a high power state in said second mode (see e.g. fig. 4, col. 12 lines 16-21, col. 13 line 28 – col. 14 line 54, lower power state due to not being used in a first mode).
Regarding claim 13, Hammond teaches:

Regarding claim 14, Hammond teaches:
Apparatus as claimed in claim 13, wherein said high order register file circuitry is gated to an inactive in said first mode and an active state in said second mode (see e.g. fig. 4, col. 12 lines 16-21, col. 13 line 28 – col. 14 line 54, each register file is used for a certain mode and can be disabled for the other mode).
Regarding claim 15, Hammond teaches:
Apparatus as claimed in claim 1, wherein said instruction set includes one or more program instructions to switch between said first mode and said second mode (see e.g. fig. 4, col. 12 lines 16-21, col. 13 line 28 – col. 14 line 54).
Regarding claim 16, Hammond teaches:
Apparatus as claimed in claim 1, comprising interrupt control circuitry to control interrupt processing by one or more interrupt handling programs, wherein respective mode flag indicate whether an interrupt handling program is processed in said first mode or said second mode (see e.g. col. 10 lines 28-59).
Regarding claim 17, Hammond teaches:

Regarding claim 18, Hammond teaches:
Apparatus as claimed in claim 1, wherein, when operating in said first mode and an instruction within said second proper subset is detected within program flow to be executed, a switch to said second mode is triggered (see e.g. col. 10 lines 60-66).
Regarding claim 19, Hammond teaches:
Apparatus as claimed in claim 1, wherein, when operating in said first mode and more than a threshold number of instructions preferred for execution in said second mode are detected within program flow to be executed, a switch to said second mode is triggered (see e.g. col. 10 line 60 – col. 11 line 19, a switch can be triggered when at least one instruction is detected).
Claim 20 is rejected for reasons corresponding to those given above for claim 1.
Claim 21 is rejected for reasons corresponding to those given above for claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond in view of Scott et al., US Patent Application Publication 2007/0226462 (hereinafter Scott).
Regarding claim 5, Hammond teaches:
Apparatus as claimed in claim 4.
Hammond fails to explicitly teach wherein said first set of active processing circuitry comprises first fetch circuitry to fetch program instructions from memory using a first fetch rate fetching on average a first number of bits per cycle, and said second set of active processing circuitry comprises second fetch circuitry to fetch program instructions from memory at a second fetch rate fetching on average a second number of bits per cycle, said second fetch rate being greater than said first fetch rate.
	Scott teaches fetching instructions at variable rates depending on instruction type (see e.g. para. [0009-13]).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Hammond and Scott such that said first set of active processing circuitry comprises first fetch circuitry to fetch program instructions from memory using a first fetch rate fetching on average a first number of bits per cycle, and said second set of active processing circuitry comprises second fetch circuitry to fetch program instructions from memory at a second fetch rate fetching on average a second number of bits per cycle, said second fetch rate being greater than said first fetch rate. This would have ensured efficient use of a fetch/prefetch buffer and increased flexibility to adapt to changing instruction widths.

Apparatus as claimed in claim 5, wherein a first fetch bit width is N bits and a second fetch bit width is M bits (see e.g. Hammond col. 12 lines 16-21, col. 13 line 28 – col. 14 line 54).
Regarding claim 7, Hammond in view of Scott teaches or suggests:
Apparatus as claimed in claim 5, wherein said first fetch circuitry comprises a first instruction fetch buffer, said second fetch circuitry comprises a second instruction fetch buffer, and said first instruction fetch buffer has a lower instruction storage capacity than said second instruction fetch buffer (see e.g. Scott para. [0009-13], variable depth of buffer).



Response to Arguments
Applicant's arguments filed 6/23/21 have been fully considered but they are not persuasive.
Applicant argues a lack of teaching of alternative implementations of the processing operations.

Examiner respectfully disagrees. Alternative implementations of the processing operations includes alternative data sizes. A 32-bit add and a 64-bit add are alternative implementations of an add operation. That is, the processing circuitry for a 64-bit add performs an alternative implementation than 32-bit circuitry does for an add operation. 
Applicant argues a lack of teaching of different sets.
Examiner respectfully disagrees. The prior art does not need to use the term “set” in order to anticipate a claimed set. A “set” is simply a group of things with something in common. There can be many “sets” described/depicted in the prior art without using the term “set”. For example, Hammond’s Figure 4 depicts multiple elements that comprise multiple “sets”.  A group made up of decoder 433 and execution unit 434 is a “set” as both elements are used together on the same execution path. A group made up of all of the numbered elements is another “set” as all the numbered elements are part of the same processor. Further, claiming that one set is different from another merely requires a single difference.
Applicant argues a lack of teaching of claims 2 and 3.
Examiner respectfully disagrees. Hammond discloses a plurality of different instructions such as those in the x86 Intel Architecture (see e.g. col. 5 lines 16-18, Table 1). Different types of instructions use different circuitry. For example, an add instruction uses different circuitry than a branch instruction. Similarly, the circuitry for processing 
Regarding claim 4, Hammond discloses 32-bit and 64-bit instructions, where 64 is greater than 32.
In response to Applicant's argument that Scott is nonanalogous art, it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the references are clearly within the same field of instruction processing.
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). When looking at Scott’s teaching (see e.g. para. [0009-13]), one of ordinary skill in the art would understand the concept of fetching instructions at variable rates as applied to Hammond.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JOHN M LINDLOF/Primary Examiner, Art Unit 2183